Name: Commission Regulation (EEC) No 935/90 of 10 April 1990 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 90 Official Journal of the European Communities No L 96/35 COMMISSION REGULATION (EEC) No 935/90 of 10 April 1990 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article d (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid managements (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 152 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6 . 1989, p. 1 . (3) OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 96/36 Official Journal of the European Communities 12. 4 . 90 ANNEX LOT A 1 . Operation No : 204/90 (') :  Commission Decision of 29. 5. 1989 2. Programme : 1989 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma, telex 626675 I WFP 4. Representative of the recipient^3): see OJ No C 103, 16. 4. 1987 5 . Place or country of destination : Morocco 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (J) (6) f) : (see OJ No C 216, 14. 8 . 1987, p. 7, 1.3.1 to 1.3.2.) 8 . Total quantity : 152 tonnes 9 . Number of lots : one 10 . Packaging and marking : 5 kg and OJ No C 216, 14. 8 . 1987, p. 7 (1.3.3 .) Supplementary markings on the packaging : 'ACTION N » 204/90 / MAROC 0259201 / BUTTEROIL / ACTION DU PROGRAMME ALIMEN ­ TAIRE MONDIAL / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / CASA ­ BLANCA' and OJ No C 216, 14. 8 . 1987, p. 8 (1.3.4) 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20  31 . 5 . 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 12 noon on 30. 4. 1990 21. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 14. 5 . 1990 (b) period for making the goods available at the port of shipment : 1  15. 6 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 1 20 , bureau 7/58, 200 Rue de la Loi, B- 1 049 Brussels (telex : AGREC 22037 B or 25670 B) 25 . Refund payable on application by die successful tenderer (5): refund applicable on 30. 3 . 1990, fixed by Commission Regulation (EEC) No 767/90 (OJ No L 83, 30 . 3 . 1990, p. 49) 12. 4. 90 Official Journal of the European Communities No L 96/37 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, L 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . f7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin.